Per Curiam.
By decision dated October 22, 2009, this Court suspended respondent from the practice of law upon his conviction of a serious crime — mail fraud affecting a financial institution in violation of 18 USC § 1341, a federal felony — until such time as a final order of discipline is entered {Matter of Hollands, 66 AD3d 1221 [2009]). Respondent was directed to show cause why such final order of suspension, censure or removal should not be made pursuant to Judiciary Law § 90 (4) (g) {id.). By reason of his conviction, respondent was disbarred in California, Florida and Colorado.
Respondent has not appeared in this proceeding. Under the circumstances presented, we determine that respondent should also be disbarred from the practice of law in New York.
Cardona, EJ., Rose, Kane, Malone Jr. and Kavanagh, JJ., *1434concur. Ordered that, pursuant to Judiciary Law § 90 (4) (g), respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further
Ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as án attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further Ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).